DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  ITO, IZO, and ATO should first be expanded in its full form before using its abbreviations. For instance, ITO should be re-written as “indium tin oxide (ITO)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1, 4-5, 8, 10, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US PGPub. 2008/0111477. 	Regarding claims 1 and 10, Kim teaches a display device (101, fig. 2) [0033] comprising a display panel (101, fig. 2a) [0033], wherein the display panel (101) comprises:  	a substrate (110, fig. 2a) [0033];  	a reflective layer (130, fig. 2a) [0037] disposed on the substrate (110);  	pixel retaining walls (210, fig. 2a) [0051] disposed on (indirectly on, i.e. intervening layers included) the reflective layer (130) at intervals [0051]; 	first electrodes (202, fig. 2a) [0047] disposed on (indirectly on, i.e. intervening layers included between the first electrode and the reflective layer; in order to overcome the current grounds of rejection, the first electrode has to be in direct contact with the reflective layer) the reflective layer (130) between adjacent pixel retaining walls (210);  	a light emitting layer (204, fig. 2a) [0048] disposed on the first electrodes (202); and  	a second electrode (206, fig. 2a) [0047] disposed on the light emitting layer (204);  	wherein the first electrodes (202) comprise a first electrode unit (IZO layer of the ITO/Ag/IZO stack, [0047]) and a second electrode unit (ITO layer of the ITO/Ag/IZO stack, [0047]), and a refractive index of the first electrode unit (IZO) is less than a refractive index of the second electrode unit (ITO) (Kim et al., fig. 2a).  	The refractive index of the first electrode unit (IZO) is considered to be less than a refractive index of the second electrode unit (ITO) because the specification of the instant application discloses the refractive index relationship between ITO and IZO as the refractive index of ITO is greater than the refractive index of IZO. See [00034] of the publication of the instant application. Therefore, since the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the composition is the same (i.e. ITO and IZO), the product must necessarily exhibit the properties. MPEP 2112.01.
 	Regarding claims 4 and 13, Kim teaches the display panel as claimed in claim 1 and the display device as claimed in claim 10, wherein a composition material of the reflective layer (130) comprises one or more of Ag, Al, Au, and Pt [0037] (Kim et al., [0037]).  	Regarding claims 5 and 14, Kim teaches the display panel as claimed in claim 1 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
 Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2008/0111477 as applied to claims 1 and 10 above, and further in view of Hashimoto US PGPub. 2018/0090546. 	Regarding claims 6 and 15, Kim does not teach the display panel as claimed in claim 1 and the display device claimed in claim 10, wherein a thickness of the pixel retaining walls (210) ranges from 300 nm to 1000 nm.  	However, Hashimoto teaches a display device (fig. 1) comprising a display panel (fig. 4) comprising a pixel retaining walls (122X, fig. 4) [0068], wherein a thickness of the pixel retaining walls (122X) ranges from 300 nm to 1000 nm (200-1000nm, [0141]) (Hashimoto, fig. 4, [0141]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with that of Hashimoto by using the thickness of the pixel retaining walls in the range as claimed in order to reduce film thickness variability during manufacturing and control bottom line width based on resolution (Hashimoto, [0141]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     


 	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2008/0111477 as applied to claims 1 and 10 above, and further in view of Yoon et al. US PGPub. 2020/0373364. 	Regarding claims 7 and 16, Kim does not teach the display panel as claimed in claim 1 and display device as claimed in claim 10, wherein a liquid repellent layer is provided on a surface of the pixel retaining walls (210) away from the substrate (110). 	However, Yoon teaches a display device (1, fig. 1) [0052] comprising a display panel (fig. 3) wherein a liquid repellent layer (192, fig. 3) [0063] is provided on a (top) surface of the pixel retaining walls (191, fig. 3) [0063] away from the substrate (100, fig. 3) [0063]) (Yoon et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel retaining walls of Kim by adding the liquid repellent layer as taught by Yoon in order to repel light-emitting material from being deposited on the non-light emitting regions (Yoon et al., [0104]).


 Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2008/0111477 as applied to claims 1 and 10 above, and further in view of Lee et al. US PGPub. 2015/0325803. 	Regarding claims 9 and 18, Kim does not teach the display panel as claimed in claim 1 and the display device as claimed in claim 10, wherein a thickness of the first electrodes (202) ranges from 10 nm to 50 nm. 	However, Lee teaches a display device (1, fig. 4) [0028] comprising a first electrode (15, fig. 4) [0158], wherein a thickness of the first electrodes (15) ranges from 10 nm to 50 nm (10-60nm, [0158]) (Lee et al., fig. 4, [0158]). 	At the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art to combine the teaching of Kim with that of Lee by using he thickness of the anode/first electrode in the range as claimed in order to effectively extract light generated by the light emitting layer through the anode (Lee et al., [0158]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
                                             Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor wherein “the first electrodes further comprise a third electrode unit, and the refractive index of the second electrode unit is less than a refractive index of the third electrode unit” in combination with the limitation wherein “a refractive index of the first electrode unit is less than a refractive index of the second electrode unit” as recited in claims 2 and 11. 	Claims 3 and 12 are also objected to as allowable for further limiting and depending upon allowable claims 2 and 11.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892